Mr. Chief Justice José S. Quiñones,
after making the above statement of facts, rendered the opinion of the court.
Although, according to article 20 of the Mortgage Law, in force in this Island, when the ownership or possession of real property or property rights appears recorded in favor of a person other than the one executing the transfer or encumbrance, registrars shall refuse to record the document presented, this provision is not applicable in the present case, for the share in common referred to, being recorded in favor of the firm of “ R. Fabián & Co.”, although said firm has been dissolved, the personality thereof continues under the representation of the liquidators appointed by the partners, for the purposes of the liquidation mentioned in article 228 of the Code of .'Commerce; and as the party executing the deed of sale in question is one of the liquidators appointed in the deed of dissolution of the partnership, and he being expressly authorized in aforesaid deed to dispose of the stocks and other properties of all kinds belonging to the firm, which is one of the means, in fact, the most adequate to effect the liquidation thereof, it is •evident that in the present case that lack of identity claimed *529by the registrar between the person in whose favor the share in common is recorded, and the one appearing as the vendor thereof, does not exist, and, therefore, the deed of sale executed by the liquidator'of “R. "Fabián <fc Co.” is perfectly recordable.
As to' the failure to show that the other party appearing, Edwin L. Arnold, was the representative of the American Colonial Bank of Porto Rico, this defect does not nullify the obligation, and is, therefore, a curable defect which does not preclude the admission to record of the deed in the manner prescribed by section 4 of an act of the Legislative-Assembly of Porto Rico, to provide for appeals from the decisions of Registrars of Property, approved March 1, 1902.
In view of the aforesaid legal provisions, the decision of the Registrar of Property of Caguas, entered at the end of the deed of sale in question, is reversed, and said document declared recordable with the curable defect that Edwin L. Arnold’s representation of the American Colonial Bank of Porto Rico has not been established. This decision is ordered to be communicated to the registrar for compliance' therewith, he being admonished to see to it that the provisions of aforesaid act of the Legislative Assembly are strictly complied with in the future by entering the cautionary notice ordered in section 4 of said act, with the warning that he will be held responsible should he fail to do so, as has been the case in the present instance. The document presented is directed to be returned to the appellant.
Justices Hernández, Sulzbacher and MacLeary concurred.
Mr. Justice Eigueras did not sit at the hearing of this case.